Citation Nr: 0216237	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-12 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by neck pain. 

2.  Entitlement to service connection for disability 
manifested by shoulder pain.

3.  Entitlement to service connection for disability 
manifested by headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1994 to May 
1996. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2000, a 
statement of the case was issued in May 2000, and a 
substantive appeal was received in June 2000.  


REMAND

In a June 2000 communication, the veteran requested a 
personal hearing at the RO.  Such a hearing was scheduled for 
July 2000.  However, the veteran withdrew his request for a 
hearing in July 2000.  In a communication received in 
September 2000, the veteran indicated that he had withdrawn 
his request for the hearing pending further evidence on his 
part, but that he did want an RO hearing.  In a Deferred 
Rating Decision (VA Form 21-6789) it was noted that the 
veteran was to be advised that a hearing could not be 
scheduled until his claims had been readjudicated under the 
Veterans Claims Assistance Act of 2000.  There does not 
appear to be any subsequent notations in the claims file that 
the veteran was scheduled for a hearing or that he ever 
withdrew his September 2000 hearing request.  It therefore 
appears that there is a pending request for an RO hearing 
which must be acted upon.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The veteran should be scheduled for an RO 
hearing.  He should be notified of the 
date, time and location of the hearing, 
and a copy of the notification letter 
should be associated with the claims 
file.  After the hearing is held, or if 
the veteran fails to report or otherwise 
cancels the hearing, the case should be 
returned to the Board after the RO 
complies with all procedural 
requirements, including issuance of a 
supplemental statement of the case if 
necessary. 

The purpose of this remand is to ensure that the veteran's 
right to a personal hearing is honored.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



